Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146218                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  LARRY J. WINGET and ALICIA J. WINGET,                                                                   David F. Viviano,
            Petitioners-Appellants,                                                                                   Justices

  v                                                                 SC: 146218
                                                                    COA: 302190
                                                                    Tax Tribunal: 00-319852
  DEPARTMENT OF TREASURY,
          Respondent-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 16, 2012
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of Malpass v Dep’t of Treasury (Docket Nos. 144430-2) and Wheeler Estate v
  Dep’t of Treasury (Docket Nos. 145367-70) are pending on appeal before this Court and
  that the decisions in those cases may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decisions in those cases.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2013                       _________________________________________
           t0325                                                               Clerk